18-10509-shl      Doc 1391      Filed 02/06/20 Entered 02/06/20 14:32:31             Main Document
                                              Pg 1 of 10
                                                  Hearing Date and Time: March 19, 2020 at 11:00 a.m. EDT
                                                      Objection Deadline: March 12, 2020 at 5:00 p.m. EDT


 JENNER & BLOCK LLP
 Marc Hankin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600

 Angela Allen (admitted pro hac vice)
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350

 Counsel for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK


     In re:                                                Chapter 11

     FIRESTAR DIAMOND, INC., et al.                        No. 18-10509 (SHL)

                          Debtors.1                        (Jointly Administered)


      NOTICE OF CHAPTER 11 TRUSTEE’S MOTION FOR ENTRY OF AGREED ORDER
          APPROVING STIPULATION REGARDING FINAL PROFIT SHARING
              RECONCILIATION BETWEEN TRUSTEE AND KVS PARTIES

          On February 6, 2020, Chapter 11 Trustee Richard Levin (the “Trustee”) filed the annexed

 Chapter 11 Trustee’s Motion for Entry of Agreed Order Approving Stipulation Regarding Final Profit

 Sharing Reconciliation Between Trustee and KVS Parties. (the “Motion”).

          A hearing will be held before the Honorable Sean H. Lane of the United States Bankruptcy

 Court for the Southern District of New York on March 19, 2020 at 11:00 a.m. (Eastern Time), or

 as soon thereafter as counsel may be heard (the “Hearing”), in Courtroom 701 of the United States




 1  The Debtors and the last four digits of their respective taxpayer identification numbers are as
 follows: Firestar Diamond, Inc. (2729), Fantasy, Inc. (1673), and Old AJ, Inc. f/k/a A. Jaffe, Inc.
 (4756).
18-10509-shl     Doc 1391      Filed 02/06/20 Entered 02/06/20 14:32:31          Main Document
                                             Pg 2 of 10


 Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), One Bowling

 Green, New York, New York 10004, to consider the Motion.

        Objections, if any, to approval of the Motion and entry of the proposed order must: (i) be

 made in writing; (ii) state with particularity the grounds therefor; (iii) be filed with the

 Bankruptcy Court (with a copy to the Judge’s chambers); and (iv) be served upon (a) counsel to

 the United States Trustee for Region 2, 201 Varick Street, Suite 1006, New York, NY 10014 (Attn:

 Richard Morrissey, Esq.); (b) counsel to the Trustee, Jenner & Block LLP, 919 Third Avenue, New

 York, New York 10022 (Attn: Richard Levin, Esq.); (c) counsel to the Debtors, Klestadt Winters

 Jureller Southard & Stevens, LLP, 200 West 41st St., 17th Floor, New York, NY 10036 (Attn: Ian

 Winters, Esq.); and (d) counsel to Punjab National Bank, Cleary, Gottlieb, Steen & Hamilton LLP,

 One Liberty Plaza, New York, NY 10006 (Attn: Sean O’Neal) so as to be received by each of them

 no later than 5:00 p.m. (Eastern Standard Time) on March 12, 2020 the “Objection Deadline”).

        If no responses or objections are served by the Objection Deadline, the relief may be

 granted as requested in the Motion without further notice or a hearing. You need not appear at

 the Hearing if you do not object to the relief requested in the Motion. The Hearing may be

 continued or adjourned from time to time without further notice other than an announcement of

 the adjourned date or dates at the Hearing or at a later hearing.




                                                  2
18-10509-shl    Doc 1391   Filed 02/06/20 Entered 02/06/20 14:32:31         Main Document
                                         Pg 3 of 10


 Dated: February 6, 2020               Respectfully submitted,
 New York, New York
                                       JENNER & BLOCK LLP

                                       By: /s/ Marc Hankin
                                       Marc Hankin
                                       Carl Wedoff
                                       919 Third Avenue
                                       New York, New York 10022
                                       (212) 891-1600
                                       mhankin@jenner.com
                                       cwedoff@jenner.com

                                       Angela Allen (admitted pro hac vice)
                                       353 North Clark Street
                                       Chicago, Illinois 60654
                                       (312) 222-9350
                                       aallen@jenner.com

                                       Counsel for the Chapter 11 Trustee




                                          3
18-10509-shl            Doc 1391          Filed 02/06/20 Entered 02/06/20 14:32:31                    Main Document
                                                        Pg 4 of 10
                                                                   Hearing Date and Time: March 19, 2020 at 11:00 a.m. EDT
                                                                       Objection Deadline: March 12, 2020 at 5:00 p.m. EDT


 JENNER & BLOCK LLP
 Marc Hankin
 Carl Wedoff
 919 Third Avenue
 New York, New York 10022
 (212) 891-1600

 Angela Allen (admitted pro hac vice)
 353 North Clark Street
 Chicago, Illinois 60654
 (312) 222-9350

 Counsel for the Chapter 11 Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------------       X
                                                                               :
     In re                                                                     :    Chapter 11
                                                                               :
     FIRESTAR DIAMOND INC., et al.,1                                           :    Case No. 18-10509 (SHL)
                                                                               :
                                  Debtors.                                     :    Jointly Administered
                                                                               :
     ----------------------------------------------------------------------    X

     CHAPTER 11 TRUSTEE’S MOTION FOR AGREED ORDER APPROVING STIPULATION
                REGARDING FINAL PROFIT SHARING RECONCILIATION
                       BETWEEN TRUSTEE AND KVS PARTIES

             Richard Levin, not individually but solely in his capacity as chapter 11 trustee (the

 “Trustee”) of the above-captioned debtors (the “Debtors”), respectfully submits this motion (the

 “Motion”) under 11 U.S.C. § 363 and, to the extent applicable, Rule 9019(a) of the Federal Rules

 of Bankruptcy Procedure (the “Bankruptcy Rules”), for entry of the agreed order attached as

 Exhibit A to this Motion (the “Stipulation and Order”) approving a stipulation by and among

 the Trustee and KVS Designs LLC, Dhaval Mehta, Takshal Bhansali, and Nirav Mehta




 1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
 Firestar Diamond, Inc. (2729) (“Firestar”), Fantasy, Inc. (1673) (“Fantasy”), and Old AJ, Inc. f/k/a A. Jaffe,
 Inc. (4756) (“Jaffe”).
18-10509-shl      Doc 1391      Filed 02/06/20 Entered 02/06/20 14:32:31              Main Document
                                              Pg 5 of 10


 (collectively, the “KVS Parties,” together with the Trustee, the “Parties”). In support of the

 Motion, the Trustee respectfully states as follows:

                                   JURISDICTION AND VENUE

         1.      This Court has jurisdiction over this matter under 28 U.S.C. § 1334. Venue is proper

 in this district under 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief requested

 in this Motion are 11 U.S.C. § 363 and, to the extent applicable, Bankruptcy Rule 9019(a). The

 Trustee consents to this Court’s entry of a final order on this Motion.

                                           BACKGROUND

         2.      On February 26, 2018 (the “Petition Date”), each of the Debtors filed a voluntary

 petition for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the

 “Bankruptcy Code”). Until the appointment of the Trustee, the Debtors operated their businesses

 and managed their affairs as debtors in possession under sections 1107 and 1108 of the

 Bankruptcy Code.

         3.      Before the Petition Date, each of the Debtors conducted business as wholesalers of

 fine jewelry. The Trustee is now managing the Debtors’ estates to maximize recoveries for the

 Debtors’ creditors.

         4.      Dhaval Mehta, Takshal Bhansali, and Nirav Mehta are former employees of the

 Firestar Fine Jewelry (“FFJ”) division of Old AJ, Inc. f/k/a A. Jaffe, Inc. (“Jaffe”) and are the

 principles of KVS Designs LLC. The FFJ division sold A. Jaffe-branded merchandise through the

 KVS Parties’ previously established distribution channels.

         5.      When the KVS Parties joined Jaffe in 2015, they entered into a profit sharing

 arrangement (the “Profit Sharing Arrangement”) with Jaffe under which the KVS Parties became

 entitled to a portion of the FFJ division’s profits. The profit sharing arrangement provided for

 Jaffe to pay monthly advances to the KVS Parties. Although these advances were supposed to be

                                                    2
18-10509-shl       Doc 1391      Filed 02/06/20 Entered 02/06/20 14:32:31             Main Document
                                               Pg 6 of 10


 reconciled with FFJ’s financial performance through a quarterly true-up process, no true-up

 payments ever occurred. In April 2018, the KVS Parties resigned from Jaffe to pursue new

 opportunities.

         6.       In recent months, the Trustee and the KVS Parties have engaged in discussions

 regarding a final reconciliation of the amounts owed under the profit sharing arrangement.

 However, due to certain gaps and ambiguities in the available evidence, the Parties were not able

 to conclusively determine the final balance.

         7.       Still, for the purposes of obtaining finality, the Parties have agreed, subject to the

 Court’s approval, to a final reconciliation under the profit sharing agreement on the terms and

 conditions set forth in the Agreed Order (the “Reconciliation”). The Reconciliation involves the

 KVS Parties paying the Trustee $15,000 (the “Reconciliation Amount”) and agreeing to cooperate

 in the Trustee’s ongoing investigation and litigation efforts in exchange for full mutual releases.

                                         RELIEF REQUESTED

         8.       The Trustee requests that this Court enter the Stipulation and Order and, to the

 extent applicable, approve the Reconciliation under Bankruptcy Rule 9019.

         9.       Bankruptcy Rule 9019(a) provides, in relevant part, that “[o]n motion by the

 trustee and after notice and a hearing, the court may approve a compromise or settlement.” Fed

 R. Bankr. P. 9019(a). Rule 9019 empowers the Court to approve compromises and settlements if

 they are “fair, equitable, and in the best interests of the estate.” In re Residential Capital, LLC, 497

 B.R. 720, 749 (Bankr. S.D.N.Y. 2013); see Protective Comm. for Indep. Stockholders of TMT Trailer Ferry,

 Inc. v. Anderson, 390 U.S. 414, 424–25 (1968). In determining whether a settlement is fair and

 equitable, a court does need not decide the numerous issues of law and fact involved; it need only

 “canvass the issues and see whether the settlement falls below the lowest point in the range of

 reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983); Residential Capital, 497 B.R.

                                                    3
18-10509-shl     Doc 1391      Filed 02/06/20 Entered 02/06/20 14:32:31            Main Document
                                             Pg 7 of 10


 at 749. “Rather than conducting a mini-trial, the Court only needs to be apprised of those facts

 that are necessary to enable it to evaluate the settlement and to make a considered and

 independent judgment.” Residential Capital, 497 B.R. at 749 (internal citations and quotation

 marks omitted).

        10.     As a general matter, “‘settlements and compromises are favored in bankruptcy as

 they minimize costly litigation and further parties’ interests in expediting the administration of

 the bankruptcy estate.’” Residential Capital, 497 B.R. at 749 (quoting In re Dewey & LeBoeuf LLP,

 478 B.R. 627, 641–642 (Bankr. S.D.N.Y. 2012)); see Motorola, Inc. v. Official Comm. of Unsecured

 Creditors (In re Iridium Operating LLC), 478 F.3d 452, 455 (2d Cir. 2007) (settlements “help clear a

 path for the efficient administration of the bankrupt estate”). “Although courts have discretion

 to approve settlements, the business judgment of the debtor in recommending the settlement

 should be factored into the court’s analysis.” In re MF Global Inc., No. 11-2790 MG, 2012 WL

 3242533, at *5 (Bankr. S.D.N.Y. Aug. 10, 2012). Courts may also rely upon the opinion of trustee,

 the parties, and their respective counsel. Id.

        11.     The Second Circuit has identified seven interrelated factors that courts should

 consider when evaluating whether settlements fall within the range of reasonableness under

 Bankruptcy Rule 9019(a):

               A) the balance between the litigation’s possibility of success and the
                  settlement’s future benefits;

               B) the likelihood of complex and protracted litigation, “with its attendant
                  expense, inconvenience, and delay,” including the difficulty in
                  collecting on the judgment;

               C) “the paramount interests of the creditors,” including each affected
                  class’s relative benefits “and the degree to which creditors either do not
                  object to or affirmatively support the proposed settlement;”

               D) whether other parties in interest support the settlement;



                                                  4
18-10509-shl      Doc 1391      Filed 02/06/20 Entered 02/06/20 14:32:31              Main Document
                                              Pg 8 of 10


               E) the “competency and experience of counsel” supporting, and “[t]he
                  experience and knowledge of the bankruptcy court judge” reviewing,
                  the settlement;

               F) “the nature and breadth of releases to be obtained by officers and
                  directors[;]” and

               G) “the extent to which the settlement is the product of arm’s length
                  bargaining.”

 Residential Capital, LLC, 497 B.R. at 750 (quoting In Motorola, Inc. v. Official Committee of Unsecured

 Creditors (In re Iridium Operating LLC), 478 F.3d 452, 462 (2d Cir. 2007)). An analysis of the Iridium

 factors demonstrates that the Reconciliation is fair, reasonable and in the best interests of the

 Debtors’ estates and creditors.

        12.     First, if the Trustee is required to litigate any amounts owed under the Profit

 Sharing Arrangement to conclusion, there is no guarantee that the Debtors’ estates will realize

 any greater—or even the same—net value represented by the Reconciliation. Having reviewed

 the available evidence, the Trustee is not confident he would prevail in any such litigation.

 Moreover, as the Trustee’s release of his claims against the KVS Parties will not take effect until

 he receives the Reconciliation Amount, there is no collection risk. By contrast, even if the Trustee

 succeeded in litigation against the KVS Parties, the extent to which he would be able to collect on

 any judgment is less certain by default.

        13.     Second, setting aside litigation and collection risk, the costs to the Debtors’ estates

 of litigating against the KVS Parties could very well exceed the value of any recovery beyond the

 Reconciliation Amount. Litigating these claims to finality would require the Trustee’s counsel to

 spend significant time on discovery and trial preparation, the cost of which would be borne by

 the Debtors’ estates whether or not the Trustee prevails. Taking all of these facts into

 consideration, litigating with the KVS Parties poses a very real risk to the Debtors’ estates that,

 even if successful, the costs of litigating the claims would materially diminish any recovery.

                                                   5
18-10509-shl      Doc 1391      Filed 02/06/20 Entered 02/06/20 14:32:31            Main Document
                                              Pg 9 of 10


         14.     Third, the Reconciliation serves the interests of the Debtors’ creditors.      The

 Reconciliation will result in $15,000 being immediately available for distribution to the Debtors’

 creditors through the Trustee’s chapter 11 plan.

         15.     Fourth, the Trustee is unaware of any opposition to the Settlement from any

 interested party.

         16.     Fifth, both Parties are sufficiently sophisticated, and this Court is familiar with

 both the complexity of these chapter 11 cases and the types of issues that would arise in any

 litigation of claims of this nature.

         17.     Sixth, the scope of these releases provided to and received from the KVS Parties

 are appropriate in light of the recovery for the estates.

         18.     Seventh, the Reconciliation was proposed, negotiated, and entered into by the

 Parties, without collusion, in good faith, and from arms’ length bargaining positions.

         19.     Accordingly, the Trustee submits that the proposed Reconciliation is appropriate

 in light of the relevant factors, is fair and equitable, and should be approved.

                                               NOTICE

         20.     The Trustee is serving this Motion upon the U.S. Trustee, the KVS Parties, and the

 email service list in accordance with the Order Establishing Notice and Case Management

 Procedures [Dkt. 530]. The Trustee submits that under the circumstances, no other or further

 notice need be provided.

                                           CONCLUSION

         WHEREFORE, the Trustee respectfully requests that this Court issue an order approving

 the Reconciliation and granting such other relief as the Court may deem just and proper.




                                                    6
18-10509-shl   Doc 1391      Filed 02/06/20 Entered 02/06/20 14:32:31       Main Document
                                          Pg 10 of 10


 Dated: February 6, 2020                 Respectfully Submitted,
        New York, New York
                                         JENNER & BLOCK LLP

                                         By: /s/ Marc Hankin
                                         Marc Hankin
                                         Carl Wedoff
                                         919 Third Avenue
                                         New York, New York 10022
                                         (212) 891-1600
                                         mhankin@jenner.com
                                         cwedoff@jenner.com

                                         Angela Allen (admitted pro hac vice)
                                         353 North Clark Street
                                         Chicago, Illinois 60654
                                         (312) 222-9350
                                         aallen@jenner.com
                                         Counsel for the Chapter 11 Trustee




                                            7
